331 S.W.3d 857 (2011)
Larry SMITH, Appellant,
v.
Stephen JONES and Beth Jones, Appellees.
No. 05-11-00006-CV.
Court of Appeals of Texas, Dallas.
January 25, 2011.
Anthony A. Petrocchi, Weil & Petrocchi, P.C., Dallas, TX, for Appellant.
WilKam Todd Albin, Albin Harrison Roach, Piano, TX, for Appellee.
Before Chief Justice WRIGHT and Justices O'NEILL and LANG-MIERS.

OPINION
Opinion By Chief Justice WRIGHT.
Before the Court is appellant Larry Smith's motion to dismiss the appeal. Appellant filed an interlocutory appeal from the trial court's order denying his motion to dismiss for failure of the appellees to attach a certificate of merit to their petition against a professional engineer. See TEX. CIV. PRAC. & REM.CODE ANN. § 150.002(a) & (f) (West Supp. 2010). In his motion, appellant explains that the trial court reconsidered its ruling and on January 11, 2011, signed an order dismissing the appellees' claims against him. Accordingly, appellant asks that this appeal be dismissed.
We grant appellant's motion and dismiss the appeal. See TEX.R.APP. P. 42.1(a)(1).